 

Exhibit 10.2

 

FIRST AMENDMENT TO

ASSET PURCHASE AGREEMENT

 

This First Amendment to Asset Purchase Agreement (the “First Amendment”) is made
and entered into as of January 23, 2017, by and among ICTV Brands Inc., a Nevada
corporation (“Parent”), ICTV Holdings, Inc., a Nevada corporation (“Purchaser”),
PhotoMedex, Inc., a Nevada corporation (“PHMD”), Radiancy, Inc., a Delaware
corporation (“Radiancy”), PhotoTherapeutics Ltd., a private limited company
limited by shares, incorporated under the laws of England and Wales (“PHMD UK”),
and Radiancy (Israel) Limited, a private corporation incorporated under the laws
of the State of Israel (“Radiancy Israel” and, together with PHMD, Radiancy, and
PHMD UK, the “Sellers” and each, a “Seller”). Parent, Purchaser and the Sellers
are each sometimes referred to herein as a “Party” and, collectively, as the
“Parties.”

 

Recitals

 

A. The Parties have entered into that certain Asset Purchase Agreement, dated
October 4, 2016 (the “Purchase Agreement”). Capitalized terms used herein
without definition shall have the meanings given to them in the Purchase
Agreement.

 

B. Section 10.2 of the Purchase Agreement states that the provisions of the
Purchase Agreement may be amended or modified, and any provisions may be waived,
in each case upon the approval, in writing, executed by each of the Parties.

 

C. As evidenced by their signature to this First Amendment, the Parties desire
to amend the Purchase Agreement as set forth below.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereto agree as follows:

 

1. Definition of Assumed Liabilities. The definition of “Assumed Liabilities”
set forth in Section 1.1 of the Purchase Agreement is hereby amended to read as
follows:

 

“Assumed Liabilities” means (i) all obligations of the Sellers under the
agreements, contracts, leases, licenses, and other arrangements referred to in
the definition of Business Assets (in each case exclusive of any liability or
obligation arising thereunder as a result of any breach, default or failure of
the Sellers to perform any covenants or obligations required to be performed by
the Sellers prior to the Closing Date) either (a) to furnish goods, services,
and other non-cash benefits to another party after the Closing, or (b) to pay
for goods, services, and other non-cash benefits that another party will furnish
to it after the Closing and (ii) those additional liabilities and obligations
relating to or associated with the Business listed on Appendix I; provided,
however, that the Assumed Liabilities shall include no other liability of the
Sellers of any kind or nature whatsoever and shall not include any Excluded
Liabilities.

 

   

   

 

2. Definition of Business Assets. The definition of “Business Assets” set forth
in Section 1.1 of the Purchase Agreement is hereby amended to read as follows:

 

“Business Assets” means all right, title, and interest in and to all of the
assets of each Seller, including (i) all Inventory; (ii) all customer and
supplier lists; (iii) all current and future Intellectual Property; (iv) all
products currently in development including all related materials, supporting
documentation, forecasts, and third party reports; (v) all property, plant and
equipment used in manufacturing and ongoing maintenance of the Business,
including all tangible personal property and tooling used to manufacture the
Consumer Products; (vi) purchase orders, agreements, contracts, instruments,
other similar arrangements and rights thereunder, including the Contracts listed
in Section 3.14(a) of the Disclosure Letter (excluding all leases and
subleases), agreements with HSN in the United States, QVC in the European Union
and The Shopping Channel (TSC) in Canada with programs in place for 2017 (in
each such case (HSN, QVC and TSC) to the extent consent to assignment has been
obtained or is not necessary and, if not obtained, subject to Section 2.5
hereof), and residual or other rights under purchase and sale agreements to
which any Seller is a party, including, without limitation the rights of PHMD to
continue to sell certain Neova products in accordance with Section 10.5 of that
certain Asset Purchase Agreement, dated August 30, 2016 among PHMD and the other
parties thereto (to the extent consent to assignment has been obtained or is not
necessary and, if not obtained, subject to Section 2.5 hereof); (vii)
noncompetition agreements or provisions of Seller’s employees; (viii) claims,
deposits, rebates, discounts earned, prepayments, refunds, causes of action,
chooses in action, rights of recovery, rights of set off, and rights of
recoupment; (ix) franchises, approvals, permits, licenses, orders,
registrations, certificates, variances, and similar rights obtained from
governments and Governmental Entities; (x) books, records, ledgers, files,
documents, correspondence, lists, catalogs, advertising and promotional
materials, studies, reports, customer lists (provided that the Sellers may
retain a copy of all customer records to be used in connection with the audit of
the financial statements of the Sellers and such other matters as may arise),
and other printed or written material (but excluding the corporate minute books
of the Sellers); (xi) those additional assets and properties otherwise listed on
Appendix II; and (xi) the goodwill associated therewith, held by the Sellers or
held by the Foreign Subsidiaries, wherever located, to the extent such assets or
properties are primarily used in or necessary for the operation of the Business,
but, in each case, specifically excluding the Excluded Assets. For the avoidance
of doubt, the business assets to be purchased by the Purchaser do not include
cash or cash equivalents nor deposits of any kind nor any customer trade
receivables.

 

3. Section 5.5(b). The first sentence of Section 5.5(b) of the Purchase
Agreement is hereby amended to read as follows:

 

As soon as reasonably practicable after the Closing Date or such later date
agreed to by the Parties or permitted under the Transition Services Agreement,
but in no event later than 60 days after the Closing Date, the Parent or the
Purchaser shall take, or shall cause one of its Affiliates to take, all actions
necessary to implement and establish “employee benefit plans” within the meaning
of Section 3(3) of ERISA and a 401(k) plan intended to be qualified under
Section 401(a) of the Code (collectively, “Applicable Plans”) in which the
Continuing Employees shall be eligible to participate from and after the date of
establishment.

 

   

   

 

4. Disclosure Letter. The Disclosure Letter delivered by the Sellers to
Purchaser concurrently with the execution of the Purchase Agreement and attached
thereto is hereby amended in its entirety and replaced with the Disclosure
Letter attached hereto.

 

5. Amendment to Letter of Credit. The Parties acknowledge that on or before the
Closing, the Parent and Purchaser shall deliver an amendment to the letter of
credit referred to in Section 2.2(b) of the Purchase Agreement, in form and
substance satisfactory to the Sellers, which amendment shall extend the term of
the letter of credit to 100 days after the Closing.

 

6. Effect of Amendment. Except as amended by this First Amendment, the Purchase
Agreement shall remain in full force and effect. In addition, if there are any
inconsistencies between the Purchase Agreement and this First Amendment, the
terms of this First Amendment shall prevail and control for all purposes.

 

7. Governing Law. This First Amendment shall be construed in accordance with and
governed by the laws of the Commonwealth of Pennsylvania without giving effect
to the principles of conflict of laws.

 

8. Counterparts. This First Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. Facsimile and/or other electronically
transmitted signatures shall be effective for all purposes.

 

[SIGNATURE PAGES FOLLOW]

 

   

   

 

In Witness Whereof, the parties hereto have executed this First Amendment to
Asset Purchase Agreement as of the date first written above.

 

  PARENT:       ICTV BRANDS INC.       By: /s/ Richard Ransom   Name: Richard
Ransom   Title: President       PURCHASER:       ICTV Holdings, INC.       By:
/s/ Richard Ransom   Name: Richard Ransom   Title: President       SELLERS:    
  PhotoMedex, Inc.       By: /s/ Dennis McGrath   Name: Dennis McGrath   Title:
President       RADIANCY, Inc.       By: /s/ Dennis McGrath   Name: Dennis
McGrath   Title: President       PHOTOTHERAPEUTICS LTD.       By: /s/ Yoav
Ben-Dror   Name: Yoav Ben-Dror   Title: Director       RADIANCY (ISRAEL) LIMITED
      By: /s/ Yoav Ben-Dror   Name: Yoav Ben-Dror   Title: Director

 

   

   



